ii/ Case 4:19-mc-00259 Document 1-1 Filed in TXSD on 01/25/19 Page 1 of 20
1

"` " ' United States District Court

Southern District of Houston

Case No:

Maurice Symonette
Plaintiff

Vs

City of North Miami

Sea Tow Towing

John Quirino of Quirino Construction
City of North Miami (Police Department,
Code Enforcment and Zoning
Defendant(s) ).

.,. =m\w,wwmm`n

 

COMPLAINT

Discrimination and Distruction of home and Illegal Yacht Sinking
and Theft under Color of Law

1) first cause of action: Violation of the 1964 discrimination act

2) Second Cause of Action: Violation of FL Statue 823.11

3) Third Cause of Action: Violation of The City of North Miami Ordinance
10-19

4) Fourth Cause of Action: Violation of FL Statue 705.101.6

5) Fifth Cause of Action: Vioiation of FL Statue 760.51

6) Sixth Cause of Action: Violation of FL. Statue 705.101.3

7) Seventh Cause of Action: Violation of City of North Miami municode
Sec.5-602.-D0ck of The City of North Miami Code

8) Eighth Cause of Action: Violation of FL Statue 705.103.2b
9) Ninth Cause oF action: Violation of the 14th Amendment you cannot take

a Persons Life, Liberty or Property without Due Process of Law
10) Tenth cause of action:Violation of Bankruptcy

 

Case 4:19-mc-OO259 Document 1-1 Filed in TXSD on 01/25/19 Page 2 of 20

2

Jury Trial Requested

Demand Claim of Relief

We are requesting relief and damages for the above causes of action because the City
of North Miami never obtained title to the Yacht.

Please see Lozman Fane versus the City of Riviera Beach to show that this City at
least had a Court Order to auction the boat and then destroy it in which the City
bought the boat at Auetion. This was not the case with Mr. Symonette’s Yacht.
Without a Court Order his Yacht was destroyed.

Wherefore Plaintiff Maurice Symo_nette, as owner of the Yacht Victory claim
monetary damages against the Defendants in an amount that exceeds the jurisdiction
of the District Court of Florida in the amount of 6,000,000 dollars for pain and
suffering, discrimination and damages to be settled by a Trial Jury, plus costs, and for
any further relief that this Honorable Court determines necessary and appropriate

Parties and Jurisdiction

Maurice Symonette is Sui Juris and a resident of Sugar Land Texas. He resides at
4711 LJ UNlT 4208 Parkway Sugar Land Texas, 77479

Defendants operate businesses or have positions as Govemment Ofticials or Police
Officers in North Miami.

City of North Miami Mayor Dr. Smith Joseph

City of North Miami City Manager Larry Spring

City of North Miami City Attorney Jeff H. Cazeau

Address for City of North Miami 1776 NE 125 Street North Miami, FL 33161

City of North Miami Chief of Police
Address for City of North Miami Police Department
1776 NE 125 Street North Miami, FL 33161

John Quirinio of Quirinio Construction
1987 NE119th Road Miami, FL 33181

Sea Tow Towing
1050 NW 54th Street Fort Lauderdale, FL33309

 

Case 4:19-mc-00259 Document 1-1 Filed in TXSD on 01/25/19 Page 3 of 20
3

Introduction

Now comes Maurice Symonette, owner of the Yacht Victor'y to sue The City of
North Miami, City Manager Larry Spring, City Attorney Jeff H. Cazeau, Sea
Tow Towing, John Quirino of Quirino Construction for the illegal seizure of his
Yacht named Victory on May 17, 2016 from 1977 NE 119th Road, North Miami, FL
33181. According to the City of North Miami ordinances they were supposed to get a
court order from the Court Magistrate in order to seize the Yacht which they never did.
According to the City of North Miami Ordinance 10-19. They were suppose to only
Fine him $250.00 dollars a day as per their illegal order Exhibit .

In addition, Florida Statue 823.11 and Florida Statue 827.01 states they were
supposed to give him 60 days to remove the Yacht. The City of North Miami removed
the Yacht within 3 weeks even after the Police informed Maurice Symonette that he
had until that Wednesday to remove the Yacht. The City of North Miami Police came
the day before that after we literally got the Yacht up and Floating and we were
moving the Tuesday May 17, 2016 to seize the Yacht wherein they were supposed
to come the following day Wednesday May 18, 2016. The Tuesday arrival date that
was stated by the Police Officer in CHARGE of the Seizure of the Yacht. (Video
available on GodsZ.com) Seventy Five, thousand dollars of Tax Payers dollars have
been wasted to illegally Seize and Tow Mr. Symonette’s Yacht. We have prepared a

Timeline of Events for this Lawsuit (See Exhibit A - Timeline of Events with
Exhibits and Video proof on Gods?..com #SA)_.

Currenty l am sueing the City of North Miami and on an official compacity under the

8.3 damage claims against Cities and Counties under Section 1983, and under 42

U.S.C.§ 1983 more_specifically and The 8.3.D. municipal Liabili_ty for employees
Sued in official capacities. Generally a, governmental agency can only act through

its employees. Unless they are acting as renegades in violation of agency policy, these
employees are merely implementing the entity’s custom, policy, and practice. lf__tlle_
result of` these actions is a deprivation of` federal rights, both the employee and the
agency can be sued. As discussed early in this chapter, while an employee may be
able to invoke qualified immunity so long as the contours of the federal right were not
clearly established, the governmental employer has no such defense.

A government employee can be sued in his or her personal or official capacity, or
both, the distinction beingthe person or entity that the plaintiff is ultimately holding_
responsible The Supreme Court has stated: Personal-capacity suits seek to impose
personal liability upon a government official for actions he takes under color of state
law.. official-capacity suits, in contrast, generally represent only another way of
pleading an action against an entity of which an officer is an agent.

 

 

Case 4:19-mc-00259 Document 1-1 Filed in TXSD on 01/25/19 Page 4 of 20

4

So if there is any question, I am sueing under a official capacity and I am
Sueing the City of North Miami as a Municipality not under personal compacity. The
City of Miami Police Dept. was used to allow the City to pull off with my property
away from my home without my consent I had no way of stopping them because the
police would not allow me to stop them they would not even allow me to step back on
the boat at the time they took it, l was ordered not to enter my boat While the City was
taking it away, and I still had 2 days left to get the boat up you can hear the police
officer speaking because it Was on a Monday that he spoke he said l have two days
Left see it on youtube.com-search ~ unlawful boat Seize or (godsZ.com, press 10.A
then exhibit #10 the City Manager Larr_'y Spring. his Attorney Jeff H. Cazeau

and the police Department is responsible for this action, and I had to stand and

watch them take my yacht without a court order or showing any paperwork from
the City at all, as was with the (Lozman v. The City Of Riviera Beach) case the town

Authourities had to get a court order under maritime law to seize the vessel and tow it
back to Miami, they could not Just take his boat they had get an Court order see:
FANE LOZMAN, PETITIONER v. THE CITY OF RIVERA BEACH,

FLORIDA jon writ of certiorari to the united states court of Appeals for the
eleventh court1 No. 11-626 gsee exhibit D3) sec.II . and in that case the City also

destroyed his House boat as was done to mine but Lozman prevailed because he
later won in the supreme court. And to add salt to the wound of my boat getting
towed without any kind of` court order we went to a hearing a some days later in the
City hall that was held on May 26, 2016 concerning this incidence and I wanted to
know why they took my boat the way that they did and they gthe City Manager,
attorneys for the City and more City Commissioners} admitted that they
destroyed my boat, again, without a court order! see City of North Miami Beach
Hold the hearing concerning this on youtube type in “ Gods2.c0m press 10.A then
exhibit#18 video defendants went overboard in breaking gexpression) the law and
although Symonette legally owned the boat and patiently waited for justice to be
served as he is seeking now plaintiff was treated as a man with no rights at all and in a
country where we are supposed to be counted innocent until proven guilty Maurice
Symonette was treated the opposite way as if he was guilty from the start, Maurice is
Sui Juris with rights and should be treated as such, he had already proved that he is
the owner of the boat so what gave the City of North Miami the right to destroy
someone elses property? Why didn’t the City Of North Miami Just leave the boat
there at my property after it was floating and retie the ropes and all I would have had
to do was get new pumps and everything would have been back to normal except for
some fines I would have had to pay but the City of North Miami saw where they
could make some money out of this they took My boat lllegally and destroyed it

 

 

Case 4:19-mc-00259 Document 1-1 Filed in TXSD on 01/25/19 Page 5 of 20

5

And sold the aluminum that the boat was made of all done without showing
documented proof of what they did to my boat, Why did other citizens before this
case that was similar to this case have to suffer getting their boat destroyed by the
City and had to suffer and fight all the way to the supreme court? This City is trying
to make this matter seem far more complicated than it is the City obviously was in the
wrong taking plaintiffs yacht without a court order and then destroying it with no
explaination to the owner no receipt from where it was destroyed when they (The
City of North Mia.) have been through similar cases like this as was stated above and
lost, as in (Hoefling v. City of Miami) and the (Lozman v. The City Of Riviera
Beach) case they have developed apolicy of taking other peoples boats and
destroying them, first on August 20th ,2010 while out of town Mr. Hoefling
recieved a ca11 from a friend ‘notifying him that the police were taking boats” and in
fact, on his return, he discovered that his own sail boat had been unlawfully seized.
“Second Mr. Hoeflng alleged that “local mariners” told him that he was
independantly aware, that others have fallen victim to similar conduct as a result of
the Citys and the marine patrol officers failure to adhere to law and appropriate
procedures regarding the investigation and destruction of potentialy derelict
vessels”And third, Mr. Hoefling alleged that the City refers to this systematic round
up and destruction of ugly boats in its waters” as a “clean up” program. Based on
these allegations, Mr. Hoejling alleged that the City had a Policy, custom and/or
practice” of “ failing to abide by the state laws, regulation, and procedures governing
the investigation and ...removal of derelict vessels located in state waters, “ Further
more, he alleged that the defendants did “not follow established law and procedures
intended to safeguard against the unlawful destruction of private property, instead
choosing to remove and destroy his property without due process.

Sueing the City and its officers in an official capacity is the appropriate thing to do it
is not illegal and it has been done with success already see (Hoefling v. City of
Miami ) United States Court of appeals for the ml lth Cir. 811 F.3d 1217 on page 2 at
1274, says “in August of 2010, however, City of Miami marine patrol officers seized
the sailboat and had it destroyed. According to Mr. Hoefling who Sued the Cig and
its officers under 42 U.S.C.§ 1983a federal maritime lawa they did so unlawfully ,
without justification and without notice” and they owe him a Judgment back of
$195.000.00, we see here proof that it can be done, the City and its officers can be
sued on a official capacity at the same time if its legal then it must be the appropriate
and right because the ruling in the Hoefling case proves that what he did was legal
and proper, Hoefling used it legally under the 42 U.S.C.§ 1983 code and won his case
and his case is very similar to ours as is the Lozman’s case which was also won in the
Supreme Court of The United States.

 

Case 4:19-mc-00259 Document 1-1 Filed in TXSD on 01/25/19 Page 6 of 20

6

FIRST CAUSE OF ACTION: VIOLATION OF THE 1964

DISCRIMINATION ACT AND FL STATUTE 775-085. HATE CRIME
LAW

The City of North Miami violated the 1964 Discrimination Act by violating Mr.
Symonette’s constitutional rights in the form of threats, intimidation and
COerCiOn from John Quirino of Quirino Construction, City Manager Larry
Spring, City of` North Miami Police Department and Sea Tow. Mr. Quirino
who also said to Mr Symonette that “Niggers cannot own Yachts, that they will
sink black owned Yachts to take them”. Mr. Quirino and his wife called Mr.
Symonette to his face a “Nigger” and said they wanted to blow up his house for
having a Yacht and being here, 1 have a right to live a decent life as I please
without being called a nigger they should pay for calling me a nigger see (People
v. Mackenzie) No. H011813 decided may 9, 1995 the 6th district court of
Califorina Judgment against Mckenzie for calling neighbors niggers they should
pay a $5000.00 fine.The Cig of North Miami Police Departmentl and the City of
North Miami City Manager Larry Spring said that MY NEIGHBOR Quirino
Ordered him to remove my Yacht, so with the Approval of City Attorney Jeff H
Cazeau by way of Police intimidation and coercion illegally seized Mr.
Symonette’s Yacht. The above also committed a Hate Crime against Mr.
Symonette, according to FL Statue 775-085. Because I am a Black Man and a
Black Conservative who on Radio and TV that I was going to get a Loan on
my Yacht and Finance the Black Republicans to help Republicans win and
Finance our VET. Event called the AGA Awards with the City of MIAMI
and the MILITARY with Lt. Col Colmenares the Homeless Veterans
Foundation of the City of Miami, to finance their yearly Stand Down to help
VET. needs, Wounded VETS. and to House Homeless VETS. And our moto
is all People Latin, Black and White must Unite See AmericanGala.com. But
right after the announcement I GOT A STRANGE CALL SAYING LET’S
SEE IF YOUR SUNKEN YAHT CAN GET YOU THAT LOAN NOW!
Then next l got a call from the Police that my Yacht was lisping and sinking
in my back yard. We looked in the back yard and we saw someone who
looked like Mr. Quirino”s Son run out of my back yard to Mr. Quirino’s

 

Case 4:19-mc-00259 Document 1-1 Filed in TXSD on 01/25/19 Page 7 of 20

7

 

 

HOUSE NEXT DOOR. We ran to the back to try to stop the Yacht from
Sinking but couldn’t stop it. Then the Police came and then the Coast Guard
came a little later and discovered that the brand new Yacht water pumps
were all Disabled by disconnecting the batteries and electricity power with a
Diver later and all the ropes were CUT to Deliberately make the Yacht slip
away from the Dock and sink away from the Dock but because the water
was shallow the Yacht only sunk the first floor of the four story yacht and
did not fully sink just hit the Dirt with two and a half stories still above
water. The Ropes were not popped from water weight they were knife CUT.
I had the rope tied to the dock in a way that if the Yacht sank it would lean
towards the house and Dock so that the Yacht could easily be pumped out
and refioated as taught to me by Yacht Captain Bill because this happened
to me before as lesson well learned. That’s why the water pumps were all
new and there was no Oil in the engines or on the floor as haven been
thoroughly cleaned and was waiting to install a new stove and second of two
Entertainment Generators. Now before and since the LAW SUITE was filed
l Symonette was threatened by Mr. Quirino’s Son and Guys at their home
keep taking pictures of me like the MOB USING HAND ACROSS THE
THROAT gestures as threats on my LIFE! Wow it look likes they’re going
to get away with this Racism theft one the guys said you negros can’t win
dude the Courts are rigged against Blacks and rode off laughing. I have now
noticed that it’s never WHITE GENTILES that are the Racist, it’s always
these EAST INDIANS, PAKISTANIS, ARABS & CANAANITES acting like
White Gentiles but are not Gentiles, like Sicilians of Sicily acting like Italian
White Gentiles but are really Red Dot in the Head East Indian Gypsies
Ware Wolves in Sheep Clothing (looking like Gentiles but are not) these are
always the actual Racist and act out Racism on Black People and White
Gentiles, See that Gentiles are not Canaanites on GodsZ.com # 12. I have
noticed this every time that the Courts have allowed them to get away with
this Racism and Theft even with real witnesses the Courts just disregards
them like non humans or Sheep led to Slaughter with no rights, even if seen
on Video and they just take our property and lively hood like the ware
wolves they are and hold themselves not Guilty using the Courts to actually
Cannibalise us, Zachariah 11:5. You must repent because the LORD
YAHWEH will not at all Acquit the Wicked you will be revealed on TV,
Nahum 1:3 and 2Thessolonians 2:1-11! REPENT or you and your FAMILY
will be CURSED to the Body and Soul Destruction of' HELL! I have Warned
you this will be like Days of Noah (they didn’t REPENT and Died or like
JONAH the RULERS REPENTED & LIVED). Just know that Cyrus is here

 

 

Case 4:19-mc-00259 Document 1-1 Filed in TXSD on 01/25/19 Page 8 of 20

8

and Michael is with him the two Brethren the Jew and the Gentiles which is
the whole body of CHRIST lCorenthians 12:12-13. And we’re coming for
YOU this we Swear!!! And if we lose GOD will burn the Whole World (you),
so it won’t matter anyway!

The same parties also caused Mr. Symonette great emotional distress by
inflicting negligent and intentional distress by illegally seizing his Yacht because
he was going to refinance his Yacht to raise money for the homeless Vets at a
charity concert. Intentional wrong doing and violation of civil rights were
committed by all of the above mentioned parties.

(jurisdictions have a separate g or delict of "verbal iniury", "intentional infliction of

ll ll

emotional distress , outrageousness", or "convicium"), involving the making of a
statementl even if truthful, intended to harm the claimant out of malice; In addition,
A City of North Miami Police Officer told Mr. Symonette he had until
Wednesday to move the Yacht before the City came back. Once Mr. Symonette
got a crane for $3,000 to lift the Yacht on Monday Sea Tow moved in and seized
the Yacht. 1Z_Qiys before the_<_i§ldline. Please see Police Officer saying Mr
Symonette had until Wednesday to move the Yacht. (Go to Youtube.com -
Search - Unlawfiil Boat Seize -12:06 or Gods2.com 8A #2 - Police Officer
speaking.) John Quirino of Quirno Constuction and jhiiwife made ragisl
remarks and called Maprice a nigger, Cithanager Lar[y Spring, Jeff H.
Cazeau and through his influencea intimidation and coercidn illegally
caused the geiger of Mr. symonettes Yacpt which also causeg§z_a_a Tow with
gun and arrest Mwer of the North Miami Police to Tow god Destrov the
Yacht. anih)aid§/4,450.00 then got the molgy off the Yacht and now want
p_s to p_ay the $74.450.00 back for the illegal Tow, the tow was illegal too
because their was no Court order to take the boat so sea tow is at fault also l am
asking for Sea Tow to repay Double the amount ($74,450.00) that the City of
North Miami say that they paid to Sea Tow, (see gods2.com presle.A then
exhibit #17 video), also that Maurice Symonette was Discriminated against,

the City violated his constitutional rights concerning to the first cause of action.

SECOND CAUSE OF ACTION: VIOLATION OF FL. STATUE 823.11

The City of North Miami violated the statue because the Yacht was not an abandoned
and derelict vessel and it did not block the public navigable waterway. We have
communicated with the 3 Agencies that the City of North Miami called to the scene to
investigate They are Fish and Wildlife, The US Coast Guard and Dade County
Investigative Unit DERM and neither felt it was necessary to write up a report that the
Yacht was a public or environmental hazard. Therefore none of these Agencies

Case 4:19-mc-00259 Document 1-1 Filed in TXSD on 01/25/19 Page 9 of 20

9

ordered the Yacht to be removed. F or this cause we are asking for Relief and

Damages.j See exhibit AZ) has two reports 1. Coast Guaed Report and DERM
Bsm>_m

823.11 Derelict vessels; relocation or removal; penalty.-

(1) As used in this section, the term:

(a) “Commission” means the Fish and Wildlife Conservation Commission.

(b) “Derelict vesse|" means a vesse|, as denned in s. §_2_]_&_2_, that is |eft, stored, or
abandoned:

1. ln a wrecked, junked, or substantially dismantled condition upon any public
waters of this state.

2. At a port in this state without the consent of the agency having jurisdiction
thereof.

3. Docked, grounded, or beached upon the property of another without the
consent of the owner of the property.

This Yacht was not an environmental hazard, did not have a hole in it and did not
block a public waterway and was not in navigable waters. This was all confirmed
by The US Coast Guard, Dade County Investigative Unit DERM and the
Department of Fish and Wildlife because no one made a report to this effect
because the Yacht was tied to a private dock and not considered a public hazard.
The City of North Miami therefore violated their own ordinar_lces by illega_lly
seizing Mr. Symonette’s Ya_ch_t. This cause of action is one of the reasons we
are seeking relief and damages in this matter.( See both Exbs. A2 )See City
of North Miami Beach Hold the hearing concerning this on youtube type in
“short on Godsziom #8A-16. That boat was made of aluminum and worth at
least $300.000.00 in scrap metal If they sold it to a scrap metal company they are
supposed to reveal that information to me in which they have not, and all this
information and proof of what was said and done is on the videos that were
mentioned above if the City made Money even on the Aluminum it should
belong to the owner because they took the boat illegally and a yacht that was
worth $2,000.000.00 on the appraisal plaintiff is asking for trebble in damages

Case 4:19-mc-00259 Document 1-1 Filed in TXSD on 01/25/19 Page 10 of 20

10

for his suffering and emotional strain, plaintiff was going to sell the boat and use
the proceeds toward a show for the veterans and to bring people in to help get
jobs for veterans with all this done against Maurice Symonette from the begining
by forcefully taking the boat without a court order and then destroying owners
boat without his permission with no receipt of where they took it to be destroyed
or having no receipt that they paid to SeaTow to get it illegally towed

 

URL https://youtu.be/ijcda76dly.

THIRD CAUSE OF ACTION: VIOLATION OF THE CITY OF NORTH
MIAMI
ORDINANCE 10-19

ll_ie_Ci_ty of North Mia@ violated this Ordilljyl_lce becal_lse they used this
ordinance to illegglly seize Mr. Symol_lgtte’s Yacht. However, this Ordinance
and Violation notice only states he can be fined up to 8250.00 a day. (§e£
Ehibit B). A Co\_irt Order was never received bv Mr. Symonette to give the
City of North Mia_nl the authorization to legally remove the Yacht. This
clearly shows Mr.Symonette’s rights were violated as a resident of North Miami,
This Ordinance also states that the City of North Miami can help refloat the
Yacht and then only put a lien on the property.

lnstead of putting a Lien on the property as even suggested by the Mayor and
other City Commissioners at the Commissioners Hearing on May 26th, Qi_t_v_
Manager Springer cl_iose to illgg§lly seize his Yacht. (Hearing Video
available) The Ordinance also states they can only take a sunken Yacht if the
Yacht sunk in public waters and was blocking the public waterway. The Yacht
was not sunken only tilted in the water. It was also not in public waters or
blocking the navigable waterway. (video available) This was definitely not the
case because the Yacht was tied to a private dock and not blocking the public
waterway. This clearly shows Mr. Symonette’s rights were violated as a resident
of North Miami and American Citzen.

FOURTH CAUSE OF ACTION: VIOLATION OF FL STATUE 705.101.6

The City of North Miami violated this statue because Mr. Symonette had the right to

 

 

Case 4:19-mc-00259 Document 1-1 Filed in TXSD on 01/25/19 Page 11 of 20

11

claim his property within 60 days once the property was seized. He was never given
this opportunity. FL STATUE 705.101.6

FL Statue 705.101.6 states: (6) “Unclaimed evidence” means any tangible personal
property, including cash, not included within the definition of “contraband article," as provided
in s. 932.701(2), which was seized by a law enforcement agencyl was intended for use in a
criminal or quasi-criminal proceeding, and is retained by the law enforcement agency or the
clerk of the county or circuit court for 60 days after the final disposition of the proceeding and to
which no claim of ownership has been made. C).For this cause of action we are claiming relief
and damages

Mr. Symonette should have been given has up to 60 days to get a sunken Yacht
up and removed. But Mr. Symonette was only given 3 weeks to get the Yacht up
and off the property before it was Mgl hy the City of North Miami, A court
Order was never received nor the Yacht sold at an auction. According to
the City of North Miap_ii Ordinai_ice a Coprt Order is Med to seize
someone’s property. See Lo;ngn vs City of Riviera section II of the District
Court’@pinion that states that they used proper procedure Court although Mr.
Lozman ultimately won the case. See below. (from acgyal case)

II

“At the outset we consider one threshold matter. The District Court ordered the
floating home sold to satisfy the City’s judgment. The City bought the home at public
auction and subsequently had it destroyed. And, after the parties filed their merits
briefs, we ordered further briefing on the question of mootness in light of the home’s
destruction. 567 U. S. (2012). The parties now have pointed out that, prior to the
home’s sale, the District Court ordered the City to post a $25,000 bond “to secure Mr.
Lozman’s value in the vessel.” 1 Record, Doc. 20, p. 2. The bond ensures that
Lozman can obtain monetary relief if he ultimately prevails We consequently agree
with the parties that the case is not moot”. A Claim of ownership was made by
Mr.Symonette immediately after the Yacht was seized. gSee Exhibit C and). For this
cause of action we are claiming relief and damages in treble the amount in the amount
of $6,000.000.00 million.

The Cig of North Miami is responsible is also responsible for the seizure a_r_ii
destruction of Symonettes yacht, which in turn makes Ci§' Manager Larry
Spring and his attorney Jeff A. Cazeau responsible

 

Case 4:19-mc-00259 Document 1-1 Filed in TXSD on 01/25/19 Page 12 of 20

12

FIFTH CAUSE OF ACTION: VIOLATION OF FL STATUE 760.51

The City of North Miami violated the statue because violations Of Mr.
Symonette’s constitutional rights were committed in the form of threats,
intimidation and Coercion from John Ouirino of Quirino Construction,
CitLMapager Larry Spring, City of North Miami Police Department and
Sea Tow and Westland Towing. Mr. Quirino also sainL to Mr Symonette

that “Niggers cannot own Yachts, that they sink black owned Yachts to take
them”. Mr. Quirino and his wife called Mr. Symonette to his face a“Ni£g§Il
and said they wanted to blow uiLhis hopse for having a Yacht. The City of
North Miami Police Department, the City of North Miami Cig Manager

Larg Spring with the Approval of City Attorney Jeff H Cazeau by way of
intig§lation and coercion illegally seized Mr. Symonette’s Yacht. The above

also committed a Hate Crime against Mr. Syr_n_onette according to FL
Statue 775.085.

The same parties also caused Mr. Symonette great emotional distress by
inflicting negligent and intentional distress by illegally seizing his Yacht because
he was going to refinance his Yacht to raise money for the homeless Vets at a
charity concert. lntentional wrong doing and violation of civil rights was
committed by all of the above mentioned parties. Jurisdictions have a

separate t_oLt or delict of "verbal iniury", "intentional infliction of emotional distress",
"outrageousness", or "convicium", involving the making of a statement even if
truthfu|, intended to harm the claimant out of malice; In addition, A Cig¢ of North
Miami Police Officer told Mr.§ymonette he had until Wendsday to move the
Yacht before the City came back. Once Mr. Symonenegot a crane for $3&00
to lift the Yacht on Monday Sea 'l`ow moved in and seized the Yacht, 2 days
before the deadlipe. Please see Police Officer sgmg Mr. Symonette had until
Wednesday to move the Yacht. (Go to Youtube.com - Search - Unlawful Boat
Seize -12:06 - Police Officer speaking.). This Yacht is worth 2 million dollars.
(See Exhibit C- Appraisal) Mr. Symonette believes that someone associated
with the City of North Miami might have caused the Yacht to be tilted by cutting
the ropes tied to it. He also believes this because of the illegal way the Yacht has
been seized. Furthermore, City Malgger Larry Springrefu_sed to me him
informgtion on how to ggt the Yacht baglg)r where it is located or tlye_

salvage records.

 

 

 

Case 4:19-mc-00259 Document 1-1 Filed in TXSD on 01/25/19 Page 13 of 20

13

A civil penalty can be brought forth by the Attorney General by bringing forth a civil gction for the
violation of Mr. Symonette’s rights. See more detgils of this Florida Statue below.

(1) Whenever any person, whether or not acting under color of law, interferes by threats,
intimidation, or coercion, or attempts to interfere by threats, intimidation, or coercion, with the
exercise or enjoyment by any other person of rights secured by the State Constitution or laws of this
state, the Attorney General may bring a civil or administrative action for damages, and for injunctive or
other appropriate relief for violations of the rights secured. Any damages recovered under this section
shall accrue to the injured person. The civil action shall be brought in the name of the state and may be
brought on behalf of the injured person. The Attorney General is entitled to an award of reasonable
attorney’s fees and costs if the Department of Legal Affairs prevails in an action brought under this

section.

(2) Any person who interferes by threatsl intimidation, or coercion, or attempts to interfere by
diggs intimidgtion, or coercion, with t_he exercise or enjoyment by g_ny other person of gm
secured by the State Constitution or laws of this starte is lia_ble for §gvil pgpM of not more than
$10,000 for each viola_\tion. This Mlty mgy be recovered in any action brought under this section
by the Attorney General. A civil penalty so collected shall accrue to the sta_t_elid shall be deposited
gs received into t_he Genera_il Revenue Fund unallot;a;<;:_dz

Some jurisdictions have a separate tort or gelict of "M| inigry". "intentional
infliction of emotional diatress"l "outrageousness", or "convicii_im", involvirg_

the making of a statementl even if truthfull intended to harm iLe claimant out of
malice'In addition, A City of North Miami Police Officer told Mr. Symonette he

had until Wednesday to move the Yacht before the City came back. Once Mr.
Symonette got a crane for 3,000 to lift the Yacht on Monday Sea Tow moved in
and seized the Yacht, 2 days before the deadline Please see Police Officer
saying Mr. Symonette had until Wednesday to move the Yacht. lGo to

 

Youtube.com - Search - Unlawful Boat Seize -12:06 - Police Officer speaking
near end of video i.

In addition, there were several other violations that the City accused Mr. Symonette of
that was incorrect

The sections under City Code 10-19 to 22 under Junk Vehicles/Property does not

 

Case 4:19-mc-00259 Document 1-1 Filed in TXSD on 01/25/19 Page 14 of 20

14

apply to Mr. Symonette’s Yacht.seeon Gods2¢com ---#8A anjd #8A-16 & 17 see
Exb. D

The first paragraph refers to abandoned, derelict or iunk r@pem. Mr. Symonette’s
Yacht does not fit this description.§/ideo available). Go to Youtube.com - Search

- Unlawful Boat Seize -12:06 to show proof of illegal seizure and valr_Le of Mr.
Symonette’s Yacht. (See exb. D)

Section h The Yacht has a B_lue of 2 million dollars which is more t_h_an nominal
salvage value. ( See E§ibit C- Survey/Appraijs_gl of Value of Yacht)

Section 2) Does not apply to Mr. Symonette’s Yacht as he was able to get a crane to
lift it out

of the water

Section 3) Does not apply to Mr. Symonette’s Yacht because it was not on public
property but But it was on Mr.Syrnonette’s property without legislative authorization

Section 4) The Yacht did not exhibit physical damage other than the ropes were cut
by someone that caused the Yacht to tilt in the water. The Tow Companies were not
the ones that got the Yacht up but billed The City of North Miami for the job anyway.

Section 5) The Yacht was put in an upright manner after Mr. Symonette got a crane to
lift it out move it. The City of North Miami Police told him they would give him until
Wednesday to move it. Instead, they came that Tuesday once he got it upright. I_hi
Tow Companies cou_ld not get the Yacht upright bpt sei_z£d it soon as Mr.
Symonette got it upright. The City y Nort_h Mia_mi came the day before on a Tuesday
when he got it upright The CiL' of North Miami Police told him he had until
Wednesday to get the boat ( Video available to show Police sayingthat) (See also
Timeline of Events, Exhibit_A_.)_. Section 6)since this Yacht was at a private horne
dock this section does not apply Sea Tow told Mr. Symonette they would charge up to
8-13 thousand to lift the Yacht. The City Manager Larry Spring said it would cost
74,750 dollars to pay Sea Tow to get the Yacht. This is a maj or discrepancy in price.
He also stated that if the $74,750 dollars is not paid he will destroy the Yacht.
However, after Mr. Symonette attended a City of North Miami hearing about the
Yacht the City Manager said he would meet with Mr. Symonette to make
arrangements for him to pay the 874,750 dollars to get his Yacht back. The Mayor
and most of the City Commission was startled that this situation even happened and
encouraged the City Manager to meet with Mr. Symonette for him to get his Yacht

Case 4:19-mc-00259 Document 1-1 Filed in TXSD on 01/25/19 Page 15 of 20

15

back. (Video available from this hearing.) However, when Mr. Symonette met with
the City Manager the next day he was told the Yacht was destroyed to
Mr.Symonette’s surprise Even if the Yacht was destroyed aluminum material it is
made opt of ig worth $ 300,000 thrg_lsand dglgm for a profit for p§rsonal gain.
Where are the Salvage Records and where was the Yacht destroyed?

Mr. Symonette even presepted bgp_kruptcy paperworklto tpe City to show the
Yacht was in Bankruptg' at Li_e time but it was totally disregarded see e;hibit# I
Pages 1-7. An officia_l order from a Jge to remove the Yagl_il ami to destroy it
was never received. Meeting information from City of North Miami Commission
Hearing on May 26, 2016

The City Attorney kept quoting and stating incorrect things about the situation. Mr.
Symonette feels he was doing this on purpose to cover up he and the City Manager’s
wrong doing. He stated the Yacht was in public waters which gave them the right to
bypass the 60 day time frame to be able to remove the Yacht According to FL. Statue
705.101.6. (DERM, The US Coast Guard and Fish and Wildlife did not confirm
this statement and is the reason they did not get involved in the matter. The City
manager is held responsible for the yacht being towed.

SIXTH CAUSE OF ACTION: VIOLATION OF FL. STATUE 705.101.3

This statue describes abandoned propertlas no identifiable owner (31 “Abandoned
property” means all tangiblg)ersonal property that does not have an
identifiable owner and that has been disposed on public property in a
wrecked, inoperative, or partially dismantled condition or has no apparent
intrinsic value to the rightful owner. The term includes derelict vessels as
defined in s. 823.11.

This was not the case with Mr.Symonette because all parties involved knew he was
the rightful owner. The Law states that Mr. Symonette’s Yacht can be retained by a
Law Enforcement Agency or by the courts on court order only when no claim of
ownership is made Clearlv the City MaMer agd City Attorney knew this was
his Yacht and he never received a court order.

The City of North Mgmi City Manger Lar§y Spring knew Mr. Symonette was
the owner of the Ychht so it was never abzgd_£ned. The Yacht was also operable
as it flogted g_v_vgy wheLit was seized by The Towing Companies with The City of
North Migr_QPolice looking on. (Vgleo available)

»~.r'..n.~ , Q…… ,<, 1 4.~…

Case 4:19-mc-00259 Document 1-1 Filed in TXSD on 01/25/19 Page 16 of 20

16

SEVENTH CAUSE OF ACTION: VIOLATION OF CITY OF NORTH
MIAMI MUNICODE SEC.5-602.-DOCK OF THE CITY OF NORTH MIAMI
CODE.

The City of North violated his rights with this code. Go to www2.munic0de then
search Sec.5-602.-Dock of The City of North Miami Code to see the code reference
as to the allowed footage when using a private dock. A Yacht tied to a private dock is
allowed 25 feet. Mr. Symonette’s Yacht occupied about 22 feet off his dock. This
clearly shows the Yacht canpot be considergdli a Public WJatgrway or in
Navigational waters as the City Manager and City Attorney were sta_ti_ng_
unethically id the Copncil meeting Video is ------- available on GodsZ.com press
10.A then exhibit #17 to show their comments The City Attorney backed up the City
Manager by stating the Yacht is a derelict boat and was submerged under water,_s_e£
exhibits E & F, Video is available to show the Yacht is not a derelict boat and it
was tilted and not submerged under water. In fact the Yacht is worth 2 million even
tilted in the water, See Exhibit C. City Manager Larry Spring agreed to meet with Mr.
Symonette the next day in the City Council meeting on May 26, 2016 to discuss how
to pay the $75,000 dollars supposedly that the City paid to the Tow Company to tow
my Yacht away, on Gods2.com #8A-16 Westbrook Towing. Instead, Lar!y
Spring told Mr. SyMietteLe destrgyed the Yagly§g\fter 2 da_y§,_on GodsZ.com
#8A-17 ge Tow Commgg said it was the City Manager Larry Springhrat made
the degi_s§)n to destroy ngacht the same day they towed it also with the
authorizati_ogfron_i_t_hg City Attorney Jeff H. Cazeau. Buft while testifyipg_before
the MAY()R and the Cig Commisioners at the City’s Town Hall meeting lied
gpd told the Commisioners thgt if I Paid $75,000.00 I could get_n_iy Yacht back
and tolth Mr. Symonette to meet him the next day I could mal_<ghe arrangements
to ny and_get my Yz_\cht ba_ck,_on GodsZ.com 10.A then exhibit #17 But when I
g)t there tl_ie City Mangge_r Larry Spril_lg told me that the Yacht was already
Destroyed. Note the ALLUMINUM of which the Yacht was Lade of was worth
$300.000.00 alopg__accordipg to the 74 ft. length. 19.6 Breadthn_SA ft. lefL 61.00
weight tonnage and with the Construction and General ArraggemenLis all
Alppiinum the weight of the Aluminum vadi£d at $300.000.00 not counting_
§pgine Metal WBl_lt. So they Stolepiy Yacht withihe Citieslaxr MoneyL
Destroyed my Yacht and and split the $300,000.00 in Aluminum or sold the
Yacht for 2 Million Dollars WHAT A WINDFALL theft, See Exhibit C PAGE 2.
Wow that’s EVIL!. So we see here That Attorney Jeff H. Cazeau along with City
Manger Larry spring is responsible for authorizing the said Sea Tow company to
tow my boat and then authorizing my boat to get destroyed unknowing to Mr.
Symonette and still until this very day they still would not let symonette know
the name of the company that destroyed his yacht

EIGHTH CAUSE OF ACTION: VIOLATION OF FL STATUE 705.103.2B

Case 4:19-mc-00259 Document 1-1 Filed in TXSD on 01/25/19 Page 17 of 20

17

The City of North Miami violated t@tatp£ becagge to destroy an abandoned
boat witho\_xt first obtainin_g_title is g crime becap§e Floridgi_s a Title State. See
http://m.Lyfwc.mmeoating[waterway/derelict-vessels/claims-process-fags/ that
reference Florida beipg a Title State. In addition. I was supposed to be given 90
days to gLr_ny Yacht hgck accordipgto FL Statpg 705.103.2_1)___Title to lost or
abandoned property.-(1) Title to lost or abandoned property is hereby
vested in the finder upon the expiration of the 90-day custodial time period
specified in s. 705.103(2)(b), provided the notice requirements of s. 705.103
have been met, unless the rightful owner or a lien holder claims the property
within that time.

 

Mr, Symonette was never given that opportdn_ity to claim his property within 90
days accordirg to the above Florida Statue because the City Manggcr said the
Yacht was destroyed. 9Video ig available showing The City Mapg_ggr statingthis).
All of thi_§_was approved by the City Attorney. id not obtain title before the
Yacht was destroyed.

 

 

1) Violation of Due Process of Law gave notice for the hearing

We got no Notice of a Magistrate hearing that happened one day after
Symonette’s Yacht Sank which they admit they never told us about see
Gods2.com 8A # 18 Mr Symonette even presented bankruptcy paperwork to Officer
Mirjah to show the Yacht was in Bankruptcy at the time it was being seized but it was
totally disregarded see exb.# G An official order from a Judge to remove the Yacht
was never done or received.

NINTH CAUSE OF ACTION: VIOLATION OF THE 14TH
AMENDMENDMENT YOU CANNOT TAKE A PERSONS LIFE. LIBERTY
OR PROPERTY WITHOUT DUE PROCESS OF LAW.

The City of North Miami violated this Amendrnent because they took Mr.
Symonette’s Property without following due process of Law they were supposed to
have a court hearing first then get an order from the cogrt to tgke possession of
the yacht, we got no Notice of a Magistrate hearing that happened one day after
Symonette’s Yacht Sank which they admit they never told us about see
Gods2.com 8A # 18 pope of thi§_was done first the City of North Mial_ni violated
his life, liberty apd propgrty Mr symonette was treated as though he had no

Case 4:19-mc-00259 Document 1-1 Filed in TXSD on 01/25/19 Page 18 of 20

18

Leagal rights. Mr. Symonette legally owned the boat and patiently waited for justice
to be served as he is seeking now plaintiff was treated as a man with no rights at all
and in a country where we are supposed to be counted innocent until proven guilty
Maurice Symonette was treated the opposite way as if he was guilty from the start,
Maurice is Sui Juris with rights and should be treated as such, he had already proved
that he is the owner of the boat so what gave the City of North Miami the right to
destroy someone elses property? City manager Larry Spring is responsible for for
maurice not being notified about the hearing that was held a day after the boat sank

and lar§y Spring and his Attorney were responsible for no due process of law
being carried out for this case

TENTH CAUSE OF ACTION : VIOLATION OF BANKRUPTCY
U.S.C. 362janl[§Z113114115116117118[

Part owner of the said Yacht Kurt Marin had filed bankruptcy during the time
of the yacht sinking all bankruptcy documents were shown to police (of`ficer
Mirjah) and the City of North Miami but the Police and the City of North Miami
ignored the Bankruptcy and just ran over it as if part owner Kurt Marin never
filed, plaintiff needs to be compensated for them not honoring the bankruptcy

because bankruptcy stops any and all actions. The Police and Larg Spring is
Responsible for not takipg notice of the ba_i_il_<ruptey and stopping all actions of

against The yacht. See ex_hibit# G

ELEVENTH CAUSE OF ACTION: R.I.C.O
RACKE'I`EER INFLUENCED AND CORRUPT ORGANIZ_ATIONS

18 USCA §§ 1961-1968 (A) (B) © (D)

this whole case Falls under the category of [R.I.C.O.] which stands for
Racketeer Inf|uenced and Corrupt Organizations a law designed to
attack organized criminal activity and preserve marketplace integrity by
investigating, controlling, and prosecuting those who participate or
conspire to participate in racketeering, Enacted in 1970, the federal
racketeer lnfluenced and Corrupt Organizations Act (RICO) applies only
to activity involving interstate and foreign commerce . 18 USCA

 

Case 4:19-mc-00259 Document 1-1 Filed in TXSD on 01/25/19 Page 19 of 20

19

§§1961-1968 . Since then, many states have adopted laws (sometimes
called “little RICO acts[ based on the F ederal Statue. The F ederal and
most state RICO acts provide for enforcement not only by Criminal
prosecution but also by Civil lawsuit, in which the plaintiff can sue for
treble damages] as written from the blacks Law Dictionary 7th Edition.

This case falls clearly under the category of R.I.C.O. the way it was
transacted from the beginning to the latter part, l feel like l have been
robbed, sol am bringing R.I.C.O. charges against The City of North
Miami Beach. R.I.C.O. also includes theft of properg, they ordered that
my property be taken, in which being my yacht, without any order from
the Judge under the orders of City manager Larry Spring and his attorney
J eff H. Cazeau in which they had no authority to take the place of the
Court which should have given the order for the boat to be towed and
then the city manger and his same attorney ordered that the boat be
destroyed without the owners permission in which they never stated how
much they made off my boat getting destroyed, I myself know from a
friend that worked at a junk yard that crushed metal and he’s seen my
boat before it was taken by the City of Miami and since my boat was
totally made of aluminum thats its worth at least $300,000.00 just for the
aluminum, 1 have been robbed under illegal circumstances in a way that
is improper for the City of North Miami to operate, by them operating in
such a manner is the same manner as racketeering, examples of
racketeering activity include extortion, money laundering, loan sharking,
obstruction of histice and bribery. The R.I.C.O. Act became U.S. law in
1970, permitting law enforcement to charge individuals or groups with
Racketeering. In my case its under the definition of Obstruction of
Justice And theft my property was stolen, and I say stolen because it
was taken without the proper authority from the Judge sold to a place that
only the City knows about, again, without me the owner giving them the
permission to sell or get rid of my property without my permission, never
bring back any receipts to where they took it l don’t know where they
took it or how much money they got from it the whole situation has turn
into an Illegal cover-up and theft of property and obstruction of Justice
The City of Miami Beach is governed by a commission-Manager system
of local goverment that combines the political leadership of elected
officials in the form of a mayor and commission, with the managerial
experience of an appointed City Manager. In a commission_Manager
govemment, comissioners are the leaders and policy makers in the
community elected to represent the various segment of the community

Case 4:19-mc-00259 Document 1-1 Filed in TXSD on 01/25/19 Page 20 of 20

20

and to concentrate on policy issues that are responsive to citizens needs
and wishes. The manager is appointed by the commission to carry out
policy and ensure that the entire community is being served. The City of
North Miami beach is governed by an elected mayor and six-member city
Commission who are responsible for carrying out any lawful purpose for
the advancement of the interest, welfare health, morals comfort, safety
and convenience of the city and its inhabitants as outlined in the City
Charter.

ln my situaton the City of North Miami are Not acting like they
are for th@eople, to administer Justice and equity for the people they
are acting like a bunch of money grubbing theives and the last thing on
their minds is Justice so I am asking for treble in damages, that is three
times the amount of my boat which is $6,000.000.00, City Manager Larry
Spring Jr. And Attorney J eff H. Cazeau are responsible for this.

Filed by:

 
 
   

Date: /[3¢§2 /z

aurice Sy onette

Maurice Symonette, Plaintiff

4711 LJ unit 4208

Parkway Sugar Land Texas, 77479
786-859-9421

Defendants Will be served at and mailed copies to:

City of North Miami Mayor Dr. Smith Joseph

City of North Miami City Manager Larry Spring

City of North Miami City Attorney Jeff H. Cazeau

Address for City of North Miami 1776 NE 125 Street North Miami, FL 33161

City of North Miami Chief of Police
Address for City of North Miami Police Department
1776 NE 125 Street North Miami, FL 33161

John Quirinio of Quirinio Construction
1987 NE119th Road Miami, FL 33181

Sea Tow Towing
1050 NW 54th Street Fort Lauderdale, FL33309

 

 

 

 

